Order, Supreme Court, New York County (Edward J. McLaughlin, J.), entered on or about December 5, 2006, which denied defendant’s motion to be resentenced pursuant to the Drug Law Reform Act, unanimously affirmed.
Following our remand (32 AD3d 305 [2006]), the court properly determined that “substantial justice dictates that the application should be denied” (L 2004, ch 738, § 23). The record establishes that the court based its decision on defendant’s participation in a very extensive drug trafficking enterprise, and that defendant’s nationality was not a factor in the denial of his motion. We have considered and rejected defendant’s remaining claims. Concur—Mazzarelli, J.P., Marlow, Williams, Catterson and Kavanagh, JJ.